Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 03/03/2021 in which the claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6. 	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite(s) sufficient structure, 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Response to Arguments
7. 	Applicant’s arguments, see pages 7-9, filed 03/03/2021, with respect to the rejections of claims have been fully considered but are not persuasive.
 	Applicant argues that the claims require the video source (i.e., the end- device) provide more than mere congestion control services, but performs the detection of the network congestion: 
 	[A]t [the] loT wireless communication device integral to [the] video source and before transmission over the wireless network to a receiving device ... detect[] network congestion. (Claims 1 and 14, emphasis added). In contrast, Li detects network congestion at the Network-side 110, not at the End-device 180: (Li, Figs. 2A and 2C, see also Fig. 2B.)  It is only after Network Device 110 detects whether there is congestion, 
 	Examiner respectfully disagrees and clarifies that specification of instant application in para [0069] recites “In operation 330 (fig. 3) when network congestion is detected (e.g., over network 120 of FIG. 1)..”, thus this is in contrast to the argument that the network congestion is detected video source.  Further examiner clarifies that Li et al. clearly the congestion control service transmits the packets, which include the communication metric value, to an end device.  The end device may use the communication metric value to adjust a transmission rate of subsequently transmitted packets (abstract & Figs 2A-2C). Thus independent claims 1, 14  are not allowable and are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0379604 A1)  in view of Ryu et al. (US 2014/0036999 A1) as further described below.

Claim Objections
8. 	Claim 14 objected to because of the following informalities:  
 	Claim 14 recites, “A method for managing network congestion, the method comprising:  at an loT wireless communication device integral to the video source before transmission over the wireless network to a receiving device: receiving an …. “  Appropriate correction in the arrangement to claim language is required.

Examiner’s comments
9.  	This office action reflects the changes with respect to the after final amendment filed 01/18/2021, hence the claim amendment based on the claims filed in the response after final is underlined.

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

12. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claims 1-2, 7-9, 11, 13-15, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0379604 A1)  in view of Ryu et al. (US 2014/0036999 A1).
 	Regarding claim 1, Li discloses an loT  wireless communication device  (Para[0029] & fig. 1 teaches of the end device 180-1 implemented as IoT ) comprising: a wireless communication circuit configured to transmit and receive data packets over a wireless network (Para[0029] teaches an end device 180 to transmit and receive data &  network device 110 & para[0035] & figs. 2a-2b teaches of transmitting packets 209 and receiving packets); and a video input channel configured to receive an ordered sequence of incoming video frames generated by a of a video source (Para[0085] & fig. 7 teaches end device 180-1 may arrange incoming packets, which carry portions of the congestion message, based on a sequence number for each packet.  End device 180-1 may store the binary value associated with each packet); one or more processors configured (Para[0052] & Fig. 4 teaches of the processor 410 of end device 180), at the loT wireless communication device integral to the video source and before transmission over the wireless network to a receiving device to: arrange a plurality of the incoming video frames in an ordered sequence of outgoing video frames in a transmission queue to be transmitted as data packets by the wireless communication circuit (para[0031], [0035]  & fig. 2A teaches end device 180-1(sender) includes logic that marks packets to which the congestion control service applies, and para[0085] & Fig. 7 teaches End device 180-1 may arrange incoming packets, which carry portions of the congestion message, based on a sequence number for each packet.  End device 180-1 may continue to store the binary value associated with each packet. ); detect network congestion when the wireless communication circuit cannot transmit data packets fast enough to keep up with an encoding rate of the video encoder; and drop or omit the frame from the transmission queue  (Abstract & Para[0033] , [0036] & fig. 1 , 2A teaches of end device 180 further includes logic that interprets congestion control information and adjusts its transmission of packets based on the congestion control information, End device 180 includes logic that adjusts its transmission rate based on the communication metric and the communication metric value and network device 110 detects whether network congestion is present 212 in relation to packets 209); and when network congestion is detected drop or omit the compared frame from the transmission queue (para[0065] teaches of determine whether an inbound queue and/or an outbound queue, which stores the packet, is congested such that the packet should be dropped);
Para[0087] –[0089], [0092], [0096] –[0098] & figs. 2A, 5, 6, 7 teaches If a frame is allocated to the higher priority sending queue, the frame may have more of a chance to be transmitted to a client in network congestion condition and assigning frame priority may be based on frame characteristics analysis.  For example, layer information (e.g., base and enhancement layers), frame type (e.g., I-frame, P-frame, and/or B-frame), the temporal level of a hierarchical structure, and/or the frame context (e.g., important visual objects in frame) may be common factors in assigning frame priority); drop or omit the compared frame from the transmission queue that is determined to have the lower relative contextual importance level to transmit data packets of the frames in the transmission queue without the dropped or omitted frames (para[0083], [0096]  -[0099] & fig. 3 teaches of frame priorities may be used for several QoS purposes 304, 306, 308, 310, 312.  Frames F1, F2, F3,  . . Fn may be prioritized at 304 for frame dropping for bandwidth adaptation.  At 304, the frames F1, F2, F3,  . . Fn that are assigned a lower priority may be dropped in a transmitter or a scheduler of a transmitting device for bandwidth adaptation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method performing congestion control service in end device, involves transmitting packets that each include respective portion of congestion message to end device by network device in response to inserting to destination device of Li with the method for indicating priority level for video frames in video packet of Ryu in order to provide a system in which processing video packets of a base layer with higher priority, so that the video packets with higher priority can be transmitted with greater reliability and/or lower packet loss rates while achieving better video resolution and/or quality.

 	Regarding claim 2, Ryu further discloses the wireless communication device, wherein the one or more processors are configured to drop or omit frames in a non-chronological order different than the order in which the frames are received from the video input channel (para [0101] & fig. 8 teaches of the frames 803 and 806 may represent frames at Position A and Position B, respectively, within the GOP 810.  Frame 803 and/or frame 806 may be lost or dropped). Motivation to combine as indicated in claim 1. 

 	Regarding claim 7, Ryu further discloses the wireless communication device, wherein the one or more processors are configured to determine the relative contextual importance level of the frames based on frame type, such that reference frame types have a greater relative contextual importance level than delta frame types (para [0075] & fig. 2A teaches of frame type information may be related to temporal reference dependency for frame prioritization.  For example, the I-frame 202 may be given higher priority than other frame types, such as the B-frame 204 and/or the P-frame 206.  This may be because the B-frame 204 and/or the P-frame 206 may rely on the I-frame 202 for being decoded). Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Ryu further discloses the wireless communication device, wherein the one or more processors, operating according to the H.264 video compression coding standard, are configured to assign a highest to lowest relative contextual importance level to frames that have IDR- frame types, I-frame types, P-frame types, and B-frame types, respectively (para[0074] – [0075] & figs. 2A-2D teaches of the frame prioritization in which I-frame 202 given higher priority than other frame type such as the B-frame 204 and/or the P-frame 206 & para[0097]-[0103] & figs. 7-8 teaches of the  intra-refresh frame may be in the form of an instantaneous decoder refresh (IDR) frame). Motivation to combine as indicated in claim 1.

 	Regarding claim 9, Ryu discloses the wireless communication device, wherein the one or more processors are configured to determine the relative contextual importance level of a particular frame inversely proportionally to a number of other frames required to render the particular frame (Para[0108], [0113] & figs. 11-12 teaches of the encoder performing implicit/ explicit prioritization, of which implicit for frame based on at least one of a reference picture set (RPS) or a reference picture list (RPL) size associated with the video). Motivation to combine as indicated in claim 1

para[0075] & fig. 2A teaches of assigning frame priority may be based on frame characteristics analysis.  For example, layer information (e.g., base and enhancement layers), frame type (e.g., I-frame, P-frame, and/or B-frame), the temporal level of a hierarchical structure, and/or the frame context (e.g., important visual objects in frame) may be common factors in assigning frame priority). Motivation to combine as indicated in claim 1.

 	Regarding claim 13, Ryu further discloses the wireless communication device, wherein the one or more processors transmit a new instance of a dropped frame when dropping the frame causes a significant disruption in video playback (para [0102] teaches After frame 803 in Position A or frame 806 in Position B is lost or dropped during transmission, the decoder may copy a previous reference frame.  For example, if frame 803 is lost or dropped, frame 800 may be copied to the location of frame 803.  Frame 800 may be copied because frame 800 may be referenced by frame 803 and may be temporally advanced.  If frame 806 is lost, frame 804 may be copied to the location of frame 806.  The copied frame may be a frame on a lower temporal level). Motivation to combine as indicated in claim 1.

 	Regarding claim 14, Li discloses a method for managing network congestion, the method comprising:  at an loT wireless communication device integral to the video source before transmission over the wireless network to a receiving device (Para[0029] & fig. 1 teaches of the end device 180-1 implemented as IoT ): receiving an ordered sequence of incoming video frames generated by a video encoder  of a video source (Para[0085] & fig. 7 teaches end device 180-1 may arrange incoming packets, which carry portions of the congestion message, based on a sequence number for each packet.  End device 180-1 may store the binary value associated with each packet); arranging a plurality of the incoming video frames in an ordered sequence of outgoing video frames in a transmission queue to be transmitted as data packets by a wireless communication circuit (para[0031], [0035]  & fig. 2A teaches end device 180-1(sender) includes logic that marks packets to which the congestion control service applies, and para[0085] & Fig. 7 teaches End device 180-1 may arrange incoming packets, which carry portions of the congestion message, based on a sequence number for each packet.  End device 180-1 may continue to store the binary value associated with each packet.); detecting network congestion when the wireless communication circuit cannot transmit data packets fast enough to keep up with an encoding rate of the video encoder (Abstract & Para[0033] , [0036] & fig. 1 , 2A teaches of end device 180 further includes logic that interprets congestion control information and adjusts its transmission of packets based on the congestion control information, End device 180 includes logic that adjusts its transmission rate based on the communication metric and the communication metric value and network device 110 detects whether network congestion is present 212 in relation to packets 209); APPLICANT(S): Vishal BATRA et al. SERIAL NO.:16/353,400 FILED:March 14, 2019Page 6and dropping or omitting the compared frame from the transmission queue  (para[0065] teaches of determine whether an inbound queue and/or an outbound queue, which stores the packet, is congested such that the packet should be dropped);
  	Li does not explicitly disclose and when network congestion is detected, comparing a relative contextual importance level of an incoming frame received from the video input channel relative to at least one frame in the transmission queue and dropping or omitting the compared frame from the transmission queue that is determined to have the lower relative contextual importance level to transmit data packets of the frames in the transmission queue without the dropped or omitted frames. However Ryu discloses and when network congestion is detected, comparing a relative contextual importance level of an incoming frame received from the video input channel relative to at least one frame in the transmission queue (Para[0087] – [0089], [0092], [0096] – [0098] & figs. 2A, 5, 6, 7 teaches If a frame is allocated to the higher priority sending queue, the frame may have more of a chance to be transmitted to a client in network congestion condition and assigning frame priority may be based on frame characteristics analysis.  For example, layer information (e.g., base and enhancement layers), frame type (e.g., I-frame, P-frame, and/or B-frame), the temporal level of a hierarchical structure, and/or the frame context (e.g., important visual objects in frame) may be common factors in assigning frame priority); dropping or omitting the compared frame from the transmission queue that is determined to have the lower relative contextual importance level to transmit data packets of the frames in the transmission queue without the dropped or omitted frames (para [0083], [0096] - [0099] & fig. 3 teaches of frame priorities may be used for several QoS purposes 304, 306, 308, 310, 312.  Frames F1, F2, F3, .  . . F.sub.n may be prioritized at 304 for frame dropping for bandwidth adaptation.  At 304, the frames F1, F2, F3, .  . . F.sub.n that are assigned a lower priority may be dropped in a transmitter or a scheduler of a transmitting device for bandwidth adaptation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method performing congestion control service in end device, involves transmitting packets that each include respective portion of congestion message to end device by network device in response to inserting to destination device of Li with the method for indicating priority level for video frames in video packet of Ryu in order to provide a system in which processing video packets of a base layer with higher priority, so that the video packets with higher priority can be transmitted with greater reliability and/or lower packet loss rates while achieving better video resolution and/or quality.

 	Regarding claim 15, Ryu further discloses the method of claim comprising dropping or omitting the frames in a non- chronological order different than the order in which the frames are received from the video input channel (para [0101] & fig. 8 teaches of the frames 803 and 806 may represent frames at Position A and Position B, respectively, within the GOP 810.  Frame 803 and/or frame 806 may be lost or dropped). Motivation to combine as indicated in claim 14. 

 	Regarding claim 19, Ryu further discloses the method comprising determining the relative contextual importance level of the frames based on frame type, such that (para [0075] & fig. 2A teaches of frame type information may be related to temporal reference dependency for frame prioritization.  For example, the I-frame 202 may be given higher priority than other frame types, such as the B-frame 204 and/or the P-frame 206.  This may be because the B-frame 204 and/or the P-frame 206 may rely on the I-frame 202 for being decoded). Motivation to combine as indicated in claim 14.

 	Regarding claim 20, Ryu further discloses the method comprising determining the contextual importance level of a frame based on one or more metrics selected from the group consisting of: frame type, 29Attorney Docket No. P-579205-US number of previously transmitted or dropped packets for the frame or a group of pictures ("GOP") containing the frame, relative position of the frame or a GOP containing the frame in the ordered sequence of incoming video frames, encoding or transmission time of the frame, number of other frames that the frame relies on for rendering, number of other frames that rely on the frame for rendering, and amount of video information the frame contains (para[0075] & fig. 2A discloses assigning frame priority may be based on frame characteristics analysis.  For example, layer information (e.g., base and enhancement layers), frame type (e.g., I-frame, P-frame, and/or B-frame), the temporal level of a hierarchical structure, and/or the frame context (e.g., important visual objects in frame) may be common factors in assigning frame priority). Motivation to combine as indicated in claim 1

 14. 	Claims 3-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 

Li et al. (US 2016/0295265 A1) (hereinafter Yong Li).

 	Regarding claim 3, Li in view of Ryu discloses the wireless communication device of claim 2, Li in view of Ryu does not explicitly disclose wherein the one or more processors are configured to drop or omit a relatively newer incoming frame from the transmission queue when the compared relatively older outgoing frame in the transmission queue has a greater relative contextual importance level than the newer incoming frame. However Yong Li discloses wherein the one or more processors are configured to drop or omit a relatively newer incoming frame from the transmission queue when the compared relatively older outgoing frame in the transmission queue has a greater relative contextual importance level than the newer incoming frame  (para[0063] & fig. 9 teaches the classifier 900 determines which queue 904 to send an incoming packet to and which incoming packets to drop, and WRED drops the packets according to probability of packet drop based on minimum threshold, maximum threshold, and a mark probability in which minimum threshold and the maximum threshold can be set higher for streaming video queue 904-2 that has I frames than for streaming video queue 904-3 for P frames and streaming video queue 904-4 for B frames.  Furthermore, the mark probability can be set lower for streaming video queue 904-2 than for streaming video queue 904-3 and streaming video queue 904-4.  This allows different frame types to have different drop threshold t during congestion, with I frames having least probability of being dropped, and P and B frames having a higher probability of being dropped.  In an example, P frames have a lower probability of being dropped than B frames).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method dropping of incremental frames by indicating priority level for video frames in video packet of Li in view of Ryu with the method of stores a packet of a set of packets in a respective queue of the set of queues based on a field in the packet that indicates the type of video frame in the packet and selectively transmits or drops the packet based on an available bitrate for transmission and the type of video frame associated with the queue of Yong Li in order to provide a for delivering streaming video over a hybrid network.

 	Regarding claim 4, Li in view of Ryu discloses the wireless communication device of claim 2, Li in view of Ryu does not explicitly disclose, wherein the one or more processors are configured to initially compare the relative contextual importance level of the incoming frame to that of an oldest outgoing frame at the head of the transmission queue. However Yong Li discloses wherein the one or more processors are configured to initially compare the relative contextual importance level of the incoming frame to that of an oldest outgoing frame at the head of the transmission queue (para[0063] - [0064] & figs. 2 9  teaches classifier 900 determines which queue 904 to send an incoming packet to and which incoming packets to drop,  Streaming video queue 904-2 that stores packets with I-frames has a higher minimum, average, and maximum transmission bitrate than streaming video queue 904-3 that stores P frames, and streaming video queue 904-3 has a higher minimum, average, and maximum transmission bitrate than streaming video queue 904-4 that stores B frames). It 

 	Regarding claim 5, Yong Li further discloses wherein when both compared frames have an above threshold contextual importance level, the one or more processors are configured to subsequently compare the relative contextual importance level of the incoming frame or the frame at the head of the transmission queue to that of a newest outgoing frame at the tail of the transmission queue (fig. 13 & para[0075] teaches of a packet classification, queuing, dropping, scheduling of which Queues 1304 include streaming video queue 1304-2-4 that stores only packets with I frames, Classifier 1302 determines which queue 1304 to send an incoming packet to and which incoming packets to drop and each of queues 1304-2-4 may also, in support of WRED, be allocated with a minimum threshold, maximum threshold, and mark probability that is greater than a minimum threshold, maximum threshold). Motivation to combine as indicated in claim 4.
 
(Para [0064] & figs. 2, 9 teaches of video stream with  I, P, B frames and the  Classifier 902 stores an incoming packet in a respective queue 904 based on the DSCP field in the packet that indicates the type of video frame in the packet and Each queue 904-2-4 is configured according to the QoS parameters specific to the type of frame that they are storing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method dropping of incremental frames by indicating priority level for video frames in video packet of Li in view of Ryu with the method of stores a packet of a set of packets in a respective queue of the set of queues based on a field in the packet that indicates the type of video frame in the packet and selectively transmits or drops the packet based on an available bitrate for transmission and the type of video frame associated with the queue of Yong Li in order to provide a for delivering streaming video over a hybrid network

para[0063] & fig. 9 teaches the Classifier 900 determines which queue 904 to send an incoming packet to and which incoming packets to drop, and WRED drops the packets according to probability of packet drop based on minimum threshold, maximum threshold, and a mark probability in which minimum threshold and the maximum threshold can be set higher for streaming video queue 904-2 that has I frames than for streaming video queue 904-3 for P frames and streaming video queue 904-4 for B frames.  Furthermore, the mark probability can be set lower for streaming video queue 904-2 than for streaming video queue 904-3 and streaming video queue 904-4.  This allows different frame types to have different drop threshold t during congestion, with I frames having least probability of being dropped, and P and B frames having a higher probability of being dropped.  In an example, P frames have a lower probability of being dropped than B frames). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method dropping of incremental frames by indicating priority level for video frames in video packet of Li in view of Ryu with the method of 

	Regarding claim 17, Li in view of Ryu discloses the discloses the method of claim 15, Li in view of Ryu does not explicitly disclose comprising initially comparing the relative contextual importance level of the incoming frame to that of an oldest outgoing frame at the head of the transmission queue. However Yong Li discloses comprising initially comparing the relative contextual importance level of the incoming frame to that of an oldest outgoing frame at the head of the transmission queue (para[0063] - [0064] & figs. 2 9  teaches classifier 900 determines which queue 904 to send an incoming packet to and which incoming packets to drop,  Streaming video queue 904-2 that stores packets with I-frames has a higher minimum, average, and maximum transmission bitrate than streaming video queue 904-3 that stores P frames, and streaming video queue 904-3 has a higher minimum, average, and maximum transmission bitrate than streaming video queue 904-4 that stores B frames). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method dropping of incremental frames by indicating priority level for video frames in video packet of Li in view of Ryu with the method of stores a packet of a set of packets in a respective queue of the set of queues based on a field in the packet that indicates the type of video frame in the packet and selectively 

 	Regarding claim 18, Yong Li further discloses the method, wherein when both compared frames have an above threshold contextual importance level, subsequently comparing the relative contextual importance level of the incoming frame or the frame at the head of the transmission queue to that of a newest outgoing frame at the tail of the transmission queue (fig. 13 & para[0075] teaches of a packet classification, queuing, dropping, scheduling of which queues 1304 include streaming video queue 1304-2-4 that stores only packets with I frames, Classifier 1302 determines which queue 1304 to send an incoming packet to and which incoming packets to drop and each of queues 1304-2-4 may also, in support of WRED, be allocated with a minimum threshold, maximum threshold, and mark probability that is greater than a minimum threshold, maximum threshold). Motivation to combine as indicated in claim 17.


15.  	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0379604 A1)  in view of Ryu et al. (US 2014/0036999 A1) and Berkey et al. (US 2007/0296854 A1).

Regarding claim 10, Li in view of Ryu discloses the wireless communication device of claim 1, Li in view of Ryu does not explicitly disclose wherein the one or more processors are configured to add a relatively newer incoming frame to the transmission queue and drop a relatively older outgoing frame from the transmission queue when the frames have the same frame type. However Berkey discloses wherein the one or more processors are configured to add a relatively newer incoming frame to the transmission queue and drop a relatively older outgoing frame from the transmission queue when the frames have the same frame type (para [0026] second I-frame may be dropped from the transmission queue since the third I-frame is more recent). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method dropping of incremental frames by indicating priority level for video frames in video packet of Li in view of Ryu with the method of dropping any frames except for currently transmitting intra frame from transmission queue, if new intra frame is queued for transmission in Berkey in order to provide a system in which predictive dropping of the frames from the transmission queue when a new I-frame is queued for transmission effectively maximizes the quality of a data stream while adhering to bandwidth limitations.


16. 	Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0379604 A1)   in view of Ryu et al. (US 2014/0036999 A1) and Kellerer et al. (US 2007/0154065 A1).

(para [0105] teaches of current frame is an I-frame and dropping I-frame and following P-and B-frames to be dropped).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method dropping of incremental frames by indicating priority level for video frames in video packet of Li in view of Ryu with the method of importance-controlled dropping of the data of Kellerer in order to provide rate-distortion optimized concept for rate reduction

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425